Pee Curiam,
None of the specifications of error as originally filed is assigned in accordance with the rules of court. An amendment was allowed at bar which brings the principal specification within our rules. An examination of the case shows that it is without merit. The main ground of complaint was that the learned judge below admitted in evidence the interlined deed from Samuel Opp and wife to William Zimmerman. The ob *154jection to the deed was that no evidence had been offered to explain the interlineation. The learned judge below held, after an inspection of the deed, that the interlineation did not unfavorably affect the defendant. The interlineation appears to have been in the same handwriting as the body of the deed and made with the same ink and probably with the same pen. There was nothing to indicate fraud or attempted fraud in the interlineation, and as it was apparently prejudicial to the party offering the deed, we do not think its admission was error.
Judgment affirmed.